Citation Nr: 1142440	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  99-21 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Robert V. Chisholm


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1983 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) from an April 1999 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before one of the undersigned Veterans Law Judges at a videoconference hearing in November 2000; a transcript is of record.  In February 2001 and August 2004 the Board remanded the claim for further development.  The Veteran later testified at a videoconference hearing in February 2006 before another of the undersigned Veterans Law Judges; a transcript is of record.  In July 2006 the Board remanded the claim for further development.  The Board then forwarded the claim to the Veterans Health Administration (VHA) for medical expert review in February 2009.  The resulting March and April 2009 opinions are of record.

In a July 2009 decision, the Board denied entitlement to TDIU.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a January 2010 Order, the Court granted the motion, vacated the Board's July 2009 decision, and remanded this case to the Board for readjudication.

The Board subsequently forwarded the claim to VHA for medical expert review in May 2010.  The resulting July 2010 opinion is of record.  The Board again forwarded the claim to VHA for medical expert review in February 2011.  The resulting March 2011 opinion is of record.

In July 2011, the Board wrote the Veteran to ask whether he desired another Board hearing, under Arneson v. Shinseki, 24 Vet. App. 379 (2011).  By letter from his attorney of September 2011, he declined.


The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that he is unable to secure and maintain substantially gainful employment due to his service-connected disabilities.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the claimant's service-connected disabilities is less than 100 percent, and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities sufficient to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2011).

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

In this case, the Veteran's service-connected disabilities, as evaluated under the VA Rating Schedule, are: (1) major depression associated with residual right inguinal hernia repair with ilioinguinal and genitofemoral nerve involvement, evaluated as 30 percent disabling; (2) painful and tender scar, post right inguinal hernia repair and ilioinguinal nerve entrapment surgery, evaluated at 10 percent; and (3) residual right inguinal hernia repair with ilioinguinal and genitofemoral nerve involvement, evaluated at 10 percent.  His combined service-connected disability evaluation is 40 percent.  


Since the Veteran does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met.  However, a TDIU evaluation can still be awarded, on an extraschedular basis,  if it is established by the evidence of record that service-connected disabilities have rendered the Veteran unable to secure and follow substantially gainful employment.  Where such a scenario appears to arise in the evidentiary record, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).

Reviewing the record relating to the Veteran's service-connected disabilities, he underwent a neurological examination with a private physician arranged by VA in July 1999, at which he complained of continuous pain in his groin and testicles as a result of his hernia.  He also had pain in the dorsum of the foot, median leg, inner thigh, and right hip.  The Veteran was receiving Duragesic, which mitigated the pain somewhat, and he rated his pain as a 10 out of 10.  On examination, he was in no distress, and a mental status examination was normal.  Sensation was normal to light touch bilaterally, and vibratory sensation was intact to the ankles.  Pinprick sensation was intact in the lower extremities and in the ilioinguinal and genitofemoral nerve distributions.  Gait was right antalgic, and the Veteran stated that he could not heel or toe walk due to groin pain.  He had full strength in the proximal and distal upper and lower extremity muscle groups, and there were positive cremasteric reflexes bilaterally.  The Veteran was diagnosed with right groin pain of uncertain etiology.

He complained of pain at multiple VA treatments in 1999.  At July 1999 VA mental health treatment it was noted that he had attempted suicide three or four times in the past while he was using cocaine, which he had last used in 1996.  He was diagnosed with major depression and a personality disorder, and was assigned a global assessment of functioning (GAF) score of 41.  The Veteran reported at a January 2000 VA physical therapy evaluation that he had a history of right groin and low 



back pain since his in-service hernia surgery.  He ambulated with a cane and had a slow, tentative gait pattern with complaints of pain.  Trunk flexibility was only slightly limited, and his main problem was noted to be ambulation.

At March 2000 private neurology treatment it was noted that the Veteran had intermittent right groin pain and low back pain.  He was taking Duragesic 100 mg every three days and Elavil 100 mg per day, and it was noted that another physician had felt that he might be abusing the pain medication.  Epidural blocks had provided some relief, and at the time of treatment the Veteran complained of low back pain.

At September 2000 VA treatment the Veteran was described as being in obvious pain; he doubled over with pain several times, and had tears in his eyes.  September 2000 VA treatment records indicate that his diagnosis was chronic pain and depression, and his GAF score was 25.  At January 2001 VA psychiatric treatment he was diagnosed with posttraumatic stress disorder (PTSD), severe, chronic, and a history of major depression, recurrent.  He was assigned a GAF score of 30.  The treating psychologist opined that, due to the nature, severity, and chronicity of the Veteran's mental and physical problems, he could no longer sustain gainful employment or maintain effective social relationships.  The prognosis for improvement was poor and there were no signs of a personality disorder or malingering.  The Veteran was in a wheelchair at May 2002 and October 2002 VA psychiatric treatment because of pain, and his diagnoses at both dates were PTSD from multiple surgeries, and major depression, with a GAF score of 22.  

VA urology treatment notes from October 2002 indicate that the Veteran complained of pain related to his hernia.  On examination his testicles were painful; the physician felt that there was nothing in the scrotum that explained the pain, and there was no physical basis for it.  

At February 2003 and October 2003 VA mental health treatment, the Veteran reported being in a lot of pain.  His diagnoses on both dates were PTSD from multiple surgeries and major depression, and he was assigned GAF scores of 21.  

June 2003 VA general surgery clinic treatment notes indicate that the groin scar from the right hernia repair revealed no defect or recurrence.  There were no trigger points or neuritic pain sensation, and the pain was noted by the treating physician to be ill-defined over the medial pubic ramus and tubercle area.  At February 2004 VA mental health treatment the Veteran was assigned a GAF score of 20, and it was noted that he would not be able to complete activities of daily living without the help that his wife provided. 

The Veteran underwent a private mental health examination arranged through VA in December 2004, at which he reported that he had difficulty sleeping and was angry for most of the day.  He said he did not participate in any community activities, and his pain sapped his energy and caused him to be tired all of the time.  He and his wife sometimes went out to eat and to a movie, but had not done so in a year.  The pain minimized what he could do around the house.  

On examination the Veteran had no impairment in thought process or communication.  He was oriented to person, place, time, and situation, and he was able to maintain hygiene and other activities of daily living.  His long term memory was good, but he reported problems with his short term memory.  He had difficulty getting out of bed in the morning because of pain, and had a history of impaired impulse control.  His insight was limited and poor, and judgment had been poor in the past and was currently fair to good.  With regard to depression, the Veteran reported that it was difficult for him to enjoy anything because of his pain.  The examiner felt that the Veteran had symptoms of depression which suggested dysthymia more than major depression.  The Veteran was also diagnosed with a personality disorder, anti-social.  It was noted that he had a history of being impulsive, exploitive of others, manipulative, deceitful, and having no remorse for behaviors that negatively affect others.

The examiner opined that the Veteran's psychiatric problems began before he entered the military, and that his poor handling of stress was a function of his personality.  It was further opined that the Veteran could work when he had to and could do hard manual labor without difficulty, per the history he gave.  The examiner also felt that the dysthymia disorder was due to the personality disorder.

The Veteran had a VA general medicine examination in December 2004.  He was in a wheelchair, and needed a cane to stand because of his back pain and right inguinal pain.  On examination the testicles were extremely tender to palpation; he could flex his hip to 80 degrees, but with severe pain.  The examiner diagnosed the Veteran with status post right inguinal hernia repair surgery with nerve involvement, causing chronic pain syndrome.

In January 2005 the Veteran had a VA examination for peripheral nerves.  He reported taking morphine on a daily basis due to the right inguinal pain.  He used a wheelchair because movement from walking caused increased pain in his testicles, which caused him to drop to his knees.  He was diagnosed with status post inguinal hernia repair with nerve involvement, causing a chronic pain syndrome.  The examiner opined that the pain was a residual of the hernia surgery and nerve entrapment surgery.

The Veteran underwent an examination arranged through VA QTC services in February 2007 with the same examiner as in December 2004, and the examiner reviewed his claims file.  The Veteran said he had no hobbies or friends, and did not go to restaurants or movies.  He indicated that he spent his days sitting around in anger because of his pain.  On examination there was no impairment of thought process or communication.  The Veteran was cooperative and did not display inappropriate behavior.  He was not homicidal and thought of suicide on a daily basis.  He was not able to maintain personal hygiene and other activities of daily living due to poor motivation, although he was oriented to person, place, time, and situation.  His long-term memory was good and his short-term memory was bad.  He described his mood and spirits as "nonexistent" and "angry."  His insight was limited to good, and his judgment was good. 

The examiner diagnosed the Veteran with major depression; cocaine and alcohol abuse in remission; narcotic abuse and dependence, apparently not currently abusing them; and personality disorder, NOS (not otherwise specified).  The GAF due to depression was 43.  She opined that it was at least as likely as not that the first clinical manifestation of depression was during the Veteran's service, and it was noted that it affected his appetite, energy level, irritability, motivation, and interest level.  He had anhedonia and had problems with concentration.  As to the personality disorder, the examiner felt that the Veteran did little to help himself, and she noted that, despite complaining of chronic total body pain, he was able to drive himself to the appointment.

In a November 2007 examination report addendum, the examiner wrote that the Veteran had had longstanding dysthymia caused by his personality disorder.  She said his acquired depression was separate, and was caused by the use of drugs and alcohol.  However, she felt that his chronic pain worsened the depression.  She also felt it was difficult to know how much pain interfered with the Veteran's daily life, because he exaggerated.  The examiner concluded that 15 to 20 percent of the Veteran's depression was caused by his chronic pain, and that the balance was caused by the abuse of drugs and alcohol.

A March 2009 opinion from a VA physician requested by the Board states that unemployability as a result of the service-connected painful and tender scar, post right inguinal hernia repair, and ilioinguinal nerve entrapment surgery and residual right inguinal hernia repair with ilioinguinal and genitofemoral nerve involvement, was unlikely.  A rationale was not provided, and therefore probative value cannot be given to the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").  

An April 2009 opinion from a VA psychiatrist requested by the Board states that the Veteran was unemployable, but not as a result of his service-connected disabilities.  It was noted that the Veteran's personality disorder, substance abuse disorders, and dysthymic disorder had pre-dated military service and were not caused by, and did not cause, his major depression or post-surgical pain and scarring.



A private vocational specialist reviewed the Veteran's records in March 2010.  The vocational specialist felt it was impossible to determine which psychiatric symptoms were attributable to the Veteran's service-connected disabilities and which were not.  Due to overlap of the various psychiatric symptoms and the totality of the vocational picture, including due to the hernia repair residuals, the vocational specialist opined that the Veteran had been unable to secure or follow a substantially gainful occupation since 1999.  The Board notes that the vocational specialist is not competent to state an opinion on the overlap of the Veteran's psychiatric symptoms due to service-connected and non-service-connected disabilities, because he does not have psychiatric expertise.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the vocational expert is competent to state an opinion as to whether the Veteran's overall symptomatology interferes with his ability to secure or follow a substantially gainful occupation.

A July 2010 opinion from a VA psychiatrist requested by the Board notes that the Veteran's substance abuse history preceded military service and that this can cause depression and mood disorders.  It was also noted that the Veteran's personality disorders would limit his coping skills and would impair employability.  Therefore, the psychiatrist opined that the Veteran's unemployability is less likely related to his service-connected depression and claimed service-connected substance abuse, and is more likely due to substance abuse which preceded and continued through and after military service.  However, the psychiatrist opined that the Veteran's chronically perceived pain might have aggravated his depression and contributed to substance abuse during military service and the years after, and therefore should be evaluated independently.

A March 2011 opinion from another VA psychiatrist notes that the Veteran's baseline between major depressive episodes featured a personality disorder (antisocial personality disorder or personality disorder NOS) and dysthymia.  The psychiatrist said baseline conditions, chronic pain, and misuse of illicit substances predispose an individual to develop major depressive disorder.  On the other hand, 


major depression can diminish capacity for coping with pain, diminish stress tolerance, diminish self-care and participation in healthy behaviors, and diminish resistance to abstinence from substance misuse, setting up a self-perpetuating cycle.

The psychiatrist opined that it is at least as likely as not that the Veteran has symptoms consistent with major depression which impair his ability to work.  However, the Veteran also has symptoms from non-service-connected mental health disorders such as personality disorder that can hypothetically impair his ability to work.  Still, the psychiatrist felt that the most disabling mental health condition from at least 2007 to the present has been major depressive disorder.  It was also noted that symptoms unrelated to service-connected disorders, such as back pain, may impair the Veteran's ability to work.  In conclusion, the psychiatrist wrote that he could not conclude that the Veteran was totally disabled exclusively due to service-connected disorders.  Further information was needed about the degree of disability due to service-connected versus non-service-connected pain and other non-psychiatric medical conditions in comparison to the degree of disability due to major depression.

The Court of Appeals for Veterans Claims has set forth a three-step analysis for determining whether referral for extraschedular consideration is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see Barringer v Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate and no referral is required. 



In the second step, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by 38 C.F.R. § 3.321(b)(1)  (i.e., marked interference with employment and frequent periods of hospitalization).  Thun, 22 Vet. App. at 116.  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then, third, the case must be referred for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

After reviewing the record, the Board finds that the evidence satisfies the criteria for extraschedular referral of the Veteran's TDIU under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).  The March 2011 opinion is equivocal in regards to the extent to which non-service-connected psychiatric disorders affect the Veteran's ability to work.  The April 2009 opinion from a VA psychiatrist stated that the Veteran was unemployable due to non-service-connected disorders.  However, the opinion did not include consideration of the Veteran's service-connected physical disorders.  The February 2007 VA examiner was unable to reach a conclusion about the extent to which pain interferes with the Veteran's daily life.  The treatment records discussed above indicate that regardless of the extent, there is some interference in daily life due to pain.  Furthermore, the low GAF scores from the mental health treatment records show that the mental disorders have a major impact on the Veteran's daily life, and it was noted at February 2004 VA treatment that he would not be able to complete activities of daily living without help from his wife.  

If it is not possible to separate the effects of any service-connected disability from any non-service-connected disability, such symptoms should be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet App. 181, 182 (1998).  In the present case the Board finds that, although the record contains several opinions, the extent to which the mental health symptoms are due solely to the service-connected disorders cannot be determined.  Therefore, the Veteran's mental 


health symptomatology should be attributed to his service-connected major depression.  Furthermore, the record shows that the Veteran has severe limitations due to his mental health symptomatology.  Finally, it is noted that the March 2010 vocational expert concluded that the Veteran has been unable to secure or follow a substantially gainful occupation since 1999.  In light of the foregoing, the Board finds that this case appears to present an exceptional disability picture and the regular schedular standards are inadequate. 

Thus, in light of the foregoing, this case must be remanded for referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service in accordance with 38 C.F.R. §§ 3.321(b)(1), 4.16(b). 

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of entitlement to TDIU on an extraschedular basis under 38 C.F.R. §§ 4.l6(b), 3.32l(b). 

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his attorney with a Supplemental Statement of the Case and an appropriate period of time for response.  Thereafter, return the case to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_____________________                                    _____________________	
          M. SABULSKY                                                       L. HOWELL
       Veterans Law Judge		       Veterans Law Judge
 Board of Veterans' Appeal	s                                   Board of Veterans' Appeals



________________________
A.J. MULLEN
Veterans Law Judge 
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


